The opinion of the court was delivered, March 16th 1874, by
Sharswood, J.
In the construction of the Act of April 3d 1830, Pamph. L. 187, which provides a remedy for the recovery of possession in case of non-payment of rent, an act in pari materia with that of December 14th 1863, Pamph. L. of 1864, Appendix 1125, in both which the proceeding is granted to the lessor without the addition of the words “ heirs or assigns,” it has been held *392by this court in Clark v. Everly, 8 W. & S. 226, that the heir could avail himself of the remedy, and in McKeon v. King, 9 Barr 213, that the sheriff’s vendee of the lessor’s title was within the act. “ As to the fact that the lease was not made directly by this complainant, it is entirely clear that- an assignee is entitled to the remedyPer Gibson, C. J. The titles of each of the acts is,' “ an act relative to landlord and tenant.” There is good reason therefore for holding that by lessor the legislature meant landlords ; not only the original lessor, but whoever may have succeeded to his title.
It is contended here, however, that after the lessor had parted with her title, she had no longer any interest, and the lessee could disregard her notice to quit as the act of a mere stranger. But if, as the inquisition expressly finds, the notice was given with the desire of delivering the possession to the alienee, and the proceeding is in the name and for the benefit of the alienee, the lessor was no such stranger. Every presumption is in favor of the regularity of the proceeding; and applying this principle, we agree with the court below that the record sufficiently shows that the lessor still retained an interest in the property after the date of her deed of conveyance to entitle her to give the necessary notice to quit.
A notice to one of two joint lessors is undoubtedly a good notice to both, and the verbal mistake in the recital of the names of the lessees was immaterial.
Judgment affirmed.